Case 0:20-cr-60086-RAR Document 41 Entered on FLSD Docket 01/28/2021 Page 1 of 1



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                          CASE NO. 20-CR-60086-RAR/O’SULLIVAN

  UNITED STATES OF AMERICA,

         Plaintiff,

  vs.

  CHESTON KONTRAS PHILPOT,

        Defendant.
  ______________________________/

                  ORDER ADOPTING REPORT AND RECOMMENDATION

         THIS CAUSE comes before the Court on Chief Magistrate Judge John J. O’Sullivan’s

  Report and Recommendation on the Amended Motion for Reconsideration of Pretrial Detention

  Order, entered on January 13, 2021 [ECF No. 38] (“Report”). The Court having carefully reviewed

  the Report, Defendant’s Objections entered on January 26, 2021 [ECF No. 40] (“Objections”), the

  record, and being otherwise fully advised, it is hereby

         ORDERED AND ADJUDGED that the Report [ECF No. 38] is AFFIRMED AND

  ADOPTED. Defendant’s Objections [ECF No. 40] are OVERRULED and the Amended Motion

  for Reconsideration of Pretrial Detention Order [ECF No. 32] is DENIED.

         DONE AND ORDERED in Fort Lauderdale, Florida, this 28th day of January, 2021.



                                                            _________________________________
                                                            RODOLFO A. RUIZ II
                                                            UNITED STATES DISTRICT JUDGE

  cc: counsel of record
